  Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 1 of 11 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

RFC LENDERS OF TEXAS, LLC,

     Plaintiff,                                                CIVIL ACTION NO.: 4:19-cv-727
     v.
                                                               JURY TRIAL DEMANDED
THE PROGRESSIVE CORP.
(d.b.a. PROGRESSIVE CASUALTY
INSURANCE CO.),

    Defendant.

                         COMPLAINT FOR PATENT INFRINGEMENT

       1.         This is an action under the patent laws of the United States, Title 35 of the United
States Code, for patent infringement in which RFC Lenders of Texas, LLC (“RFC” or
“Plaintiff”), makes the following allegations against The Progressive Corp. (d.b.a. Progressive
Casualty Insurance Co.)(“Progressive” or “Defendant”).
                                              PARTIES

       2.         Plaintiff is a Texas limited liability company, having its primary office at 405
State Highway 121, Suite A250, Lewisville, TX 75067 – located in Denton County.

       3.         Defendant Progressive is an Ohio corporation, with a principal place of business
at 300 Wilson Mills Road, Mayfield Village, Ohio 44143. Defendant does not appear to have a
Registered Agent for service of process in Texas. Defendant does have regular and established
places of business within the Eastern District of Texas, as detailed below.

                                   JURISDICTION AND VENUE

       4.         This action arises under the patent laws of the United States, Title 35 of the
United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a).

       5.         Venue is proper in this district under 28 U.S.C. §§ 1391(c), generally, and under
1400(b), specifically. Defendant has a regular and established place of business in this Judicial
District, and Defendant has also committed acts of patent infringement in this Judicial District.


                                               Page 1 of 11
  Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 2 of 11 PageID #: 2



        6.      Defendant is subject to this Court’s specific and general personal jurisdiction
pursuant to due process and/or the Texas Long Arm Statute, due at least to its substantial
business in this forum, including: (i) at least a portion of the infringements alleged herein; and
(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or
deriving substantial revenue from goods and services provided to individuals in Texas and in this
Judicial District.

        7.      Progressive has a regular and established place of business in Lewisville, Texas.
Progressive owns the land located at 2890 Lake Ridge Road, Lewisville, Texas 75056:




and operates a “Progressive Service Center” upon that land:




                                                [2]
    Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 3 of 11 PageID #: 3




.

        8.     Defendant also has regular and established places of business throughout the
Eastern District of Texas, including a “Claims Office” in Tyler, Texas:




                                               [3]
  Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 4 of 11 PageID #: 4



and a “Claims Office” in Texarkana, Texas:




       9.      Defendant has infringed, and does infringe, by operating, transacting, and
conducting Progressive’s business within the Eastern District of Texas.

       10.     Defendant’s location in Lewisville, TX (Denton County) is a regular and
established place of business in this Judicial District, and Defendant has committed acts of
infringement at numerous locations within this District. Venue is therefore proper in this District
under 28 U.S.C. § 1400(b).
                                   COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 7,430,471

       11.     Plaintiff is the owner by assignment of the valid and enforceable United States
Patent No. 7,430,471 (“the ‘471 Patent”) entitled “Method and System for Monitoring a Vehicle”
– including all rights to recover for past, present and future acts of infringement. The ‘471
Patent issued on September 30, 2008, and has a priority date of October 25, 2004. A true and
correct copy of the ‘471 Patent is attached as Exhibit A.

       12.     Defendant directly uses, operates, provides, supplies, distributes, offers, and
provides access to Progressive’s “Snapshot” usage-based insurance program (“Snapshot
System”) – requiring an end user to use either a Progressive-provided mobile device “app” or a
Progressive-provided plug-in device:




                                                [4]
  Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 5 of 11 PageID #: 5




       13.    Before utilizing the Snapshot System, end users must enroll in, sign up, or register
for, the program through Progressive:




                                               [5]
  Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 6 of 11 PageID #: 6



       14.     End users of the Snapshot System are required to install a Snapshot “app” on their
mobile device or to install a plug-in device in their vehicle:




       15.     The Snapshot mobile “app” and the Snapshot plug-in device (collectively,
“Snapshot Devices” are both used by the Snapshot System to collect information concerning
who is driving a vehicle, when the vehicle is being driven, and where the vehicle is located:




                                                 [6]
  Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 7 of 11 PageID #: 7



       16.     The Snapshot System utilizes GPS and wireless networking systems to collect and
transmit data to Progressive server systems:




       17.     The Snapshot System detects when a vehicle is moved or activated:




end user has reserved and located the vehicle they will use, they place their “zipcard” in
proximity to a sensor mounted on the inside of the vehicle:




                                               [7]
  Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 8 of 11 PageID #: 8



       18.     The Snapshot System collects and transmits data concerning speed, braking,
vehicle location, departure and arrival:




       19.     The Snapshot System manages vehicles and/or drivers via communications with a
data center or central database:




                                             [8]
  Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 9 of 11 PageID #: 9



       20.     Plaintiff herein restates and incorporates by reference paragraphs 12 – 19, above.

       21.     All recited elements of – at least – claims 1, 12, 15, and 26 of the ‘471 Patent are
present within Progressive’s Snapshot System.

       22.     Progressive’s Snapshot System monitors a vehicle.

       23.     Progressive’s Snapshot System detects movement or activation of a vehicle, and
transmits signals indicating movement or activation of a vehicle to a control center.

       24.     Progressive’s Snapshot System transmits received operator identification
information to a control center.

       25.     Progressive’s Snapshot System determines operator identification information
relative to a time interval of detected movement or activation of a vehicle.

       26.     Progressive’s Snapshot System detects a vehicle’s proximity to a landmark,
transmitting vehicle and landmark data to a control center.

       27.     Progressive’s Snapshot System utilizes GPS transceivers co-located with the
vehicle to transmit location coordinates of the vehicle.

       28.     Progressive’s Snapshot System infringes – at least – claims 1, 12, 15, and 26 of
the ‘471 Patent.

       29.     Progressive’s Snapshot System literally and directly infringes – at least – claims
1, 12, 15, and 26 of the ‘471 Patent.

       30.     Progressive’s Snapshot System performs or comprises all required elements of –
at least – claims 1, 12, 15, and 26 of the ‘471 Patent.

       31.     In the alternative, Progressive’s Snapshot System infringes – at least – claims 1,
12, 15, and 26 of the ‘471 Patent under the doctrine of equivalents. Progressive’s Snapshot
System performs substantially the same functions in substantially the same manner with
substantially the same structures, obtaining substantially the same results, as the required
elements of – at least – claims 1, 12, 15, and 26 of the ‘471 Patent. Any differences between
Progressive’s Snapshot System and the claims of the ‘471 Patent are insubstantial.

       32.     Progressive’s Snapshot System requires end users to operate in a manner
prescribed and controlled by Progressive. End users must sign up or register, and utilize a

                                                 [9]
 Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 10 of 11 PageID #: 10



Progressive app or device, in order to utilize the Snapshot System – utilizing Progressive servers
in the process, and operating according to predetermined operations residing in Progressive
servers. Defendant therefore exercises control and/or direction over the performance of every
action performed on or by a Snapshot System, including those that are initiated by an end user.

       33.     All recited elements of – at least – claims 1, 12, 15, and 26 of the ‘471 Patent are
present within, or performed by, Progressive’s Snapshot System or, in the alternative, performed
by end users of Progressive’s Snapshot System under the direction and control of Defendant –
and are therefore attributable to Defendant.

       34.     In the alternative, therefore, Progressive’s Snapshot System infringes – indirectly
– claims 1, 12, 15, and 26 of the ‘471 Patent, by virtue of Defendant’s exclusive control and
direction of the infringing instrumentalities and/or operations.

       35.     Progressive’s Snapshot Systems, when used and/or operated in its intended
manner or as designed, infringes – at least – claims 1, 12, 15, and 26 of the ‘471 Patent, and
Defendant is therefore liable for infringement of the ‘471 Patent.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
any issues so triable by right.
                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:
       a.      A judgment in favor of Plaintiff that Defendant has infringed the ‘471 Patent;
       b.      A permanent injunction enjoining Defendant and its officers, directors, agents,
servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in
active concert therewith, from infringement of the ‘471 Patent;
       c.      A judgment and order requiring Defendant to pay Plaintiff its damages, costs,
expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ‘471
Patent as provided under 35 U.S.C. § 284;
       d.      An award to Plaintiff for enhanced damages resulting from the knowing and
deliberate nature of Defendant’s prohibited conduct with notice being made at least as early as
the service date of this complaint, as provided under 35 U.S.C. § 284;


                                                [10]
Case 4:19-cv-00727-ALM Document 1 Filed 10/04/19 Page 11 of 11 PageID #: 11



       e.      A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees; and
       f.      Any and all other relief to which Plaintiff may show itself to be entitled.


October 4, 2019                                Respectfully Submitted,
                                             By: /s/ Ronald W. Burns
                                                  Ronald W. Burns (Lead Counsel)
                                                  Texas State Bar No. 24031903
                                                  RWBurns & Co., PLLC
                                                  5999 Custer Road, Suite 110-507
                                                  Frisco, Texas 75035
                                                  972-632-9009
                                                  rburns@burnsiplaw.com

                                                  ATTORNEY FOR PLAINTIFF
                                                  RFC LENDERS OF TEXAS, LLC




                                                [11]
